H. Bruce Bronson, Jr., Esq.

BRONSON LAW OFFICES, P.C. (admitted NY & the District Courts

480 Mamaroneck Avenue, Harrison, NY 10528 ; of CT)

42 Catharine Street, Poughkeepsie, NY 12601 Email: hbbronson@bronsonlaw.net
Telephone:

914-269-2530 of Counsel:

Fax: 888-908-6906 Victoria Lehning, Esq.

Lehninglaw@Yahoo.com

April 24, 2019

Honorable Robert D. Drain
United States Bankruptcy Judge
Southern District of New York

300 Quarropas Street
White Plains, NY 10601

Re: Creative Learning Systems, LLC; case no. 18-23814 (RDD)
Dear Judge Drain:

I represent Creative Learning Systems, LLC (the “Debtor”) in the above
referenced case. This letter is intended to serve as an update and status letter as to the
Debtor’s activities and plans as to the school (“School”) that it is operating as a Goddard
School.

On April 17, 2019 Debtor filed a motion for DIP financing (the “Motion”).
Goddard Systems, Inc. (“GSI”) objected to the Motion and on April 19, 2019, the Court
denied Debtor’s motion for DIP financing; however, left open the ability for the Debtor
to return to court in the event the franchisor would not or could not provide DIP
financing.

After several conversations with GSI’s counsel and after review of GSI’s
proposed order and promissory note it was mutually determined that we could not reach
agreement.

BACKGROUND
1. The Debtor filed for Chapter 11 bankruptcy on November 26, 2019.
2. The Debtor is a franchisee of GSI.

3. The Debtor purchased the business in a previous bankruptcy and continued the
business as a Goddard School.

4. The Debtor hired a broker and marketed the School for several months with little
interest, except from Vladimir Breyter.

5. Mr. Breyter had extensive discussions with the owner of Debtor, Annette Cunha
(“Annette”).
6.

9.

10.

11.

12.

13.

14.

Mr. Breyter determined that he was interested in acquiring the School as an
operating business and was willing to fund the purchase of the School.

On April 5, 2019, BFT 0, LLC (“BFT”), an entity managed by Mr. Breyter,
entered into a management agreement that gave BFT full economic control of the
Debtor, so that Mr. Breyter could make sure that the Debtor was run appropriately
from an administrative, and Bankruptcy Court perspective. BFT did not desire to,
and to date has not, exercised any control over the business operations of the
Debtor. BFT’s actions to date have been limited to the actions it directed Debtor
to take in order to advance the Debtor’s proceedings in Bankruptcy Court, and the
institution of limited financial controls.

Pursuant to the management agreement and with the agreement of Annette,
Debtor’s bankruptcy counsel was replaced with our office as of April 17, 2019.

The Motion was prepared, and a court hearing held on April 19, 2019.

At the hearing the Court denied Debtor’s motion and allowed GSI to fund the
Debtor.

After several discussions with GSI’s counsel and an exchange of documents, it
was determined that the parties could not come to agreement. It is the Debtor’s
view, that it is impermissible under the Bankruptcy Code for the Debtor to shut
down operations of the School. The vast majority of the value of the Debtor’s
estate is the going concern value of the business. This value would be virtually
eliminated if the School were to shut down. This would seem to be in breach of
the fiduciary obligations of the Debtor to the Creditors. Additionally, Annette did
not want to guarantee the loan as was required by GSI’s proposal.

It is important to note that under the post-termination covenants of the Franchise
Agreement, if they are allowed to be enforced, it would be impossible for the
Debtor to resume operation as a child care facility.

Due to GSI’s objection to BFT and Vladimir Breyter’s involvement in
management, BFT and Annette have novated the management agreement and
participation by BFT or Mr. Breyter in the Debtor.

The Debtor contends that it has been and continues to operate in compliance with
applicable State laws. Under New York State regulations, a child care facility
must meet a multitude of regulations, and the Debtor is regularly inspected by the
State for compliance. The Debtor contends that:

a. The regulations are primarily concerned with the physical space used to
provide child care services, procedures related to the care and safety of
children, maintenance of records, and with the training and qualifications

 
of the individuals directly caring for children, as well as the individual
serving as the Director of the child care center.

b. The critical individual, from the standpoint of State regulations, is the
Director of the child care facility. That role has been, and is currently
filled by Alexa Ward, an employee of the Debtor.

c. As Director Ms. Ward directs and controls the daily operations of the
School.

15. The retention of the Bronson Law Offices, P.C. (the “Firm”) was affirmed by
Annette as of April 17, 2019 and the Firm is working closely with Annette to
attempt to sell Debtor to Mr. Breyter

DEBTOR’S INTENTIONS

16. Debtor proposes to sell Debtor to BFT for consideration equal to the outstanding
debt of Debtor, as modified by agreement with the secured creditor and the
landlord.'

17. The School would be closed as a Goddard School and all proprietary property
returned to the GSI.

18. The School would re-open as a non-Goddard School the next day and operations
would resume as an independent School.

19. The Debtor will take all reasonable steps requested by GSI to provide for an
orderly transition that protects GSI’s proprietary property and preserves the value
of the Debtor’s estate.

20. It is Debtor’s desire to reject the franchise as an executory contract as soon as
possible; provided that the restrictive post-closing covenants do not apply.

21. Debtor would accommodate GSI in allowing it to follow its school closing
protocols; provided, that the value of the School is not destroyed by an extensive
period of time when the School would not be open.

92. All State licensing requirements would be met in that the Debtor, Creative
Learning Solutions, LLC, is licensed, and the Director of the school is approved
by New York State.

 

! It is Mr. Breyter’s intention to negotiate a new lease with the landlord with payment of some of the back
due amounts owed to the landlord and to assume the secured debt. All other legitimate debt of Debtor
would be paid off upon purchase, including the administrative expense amount owed to GSI, the franchisor.

 
23. Mr. Breyter is an investment banker by trade and works for an investment
banking firm located in New York City. He will continue to advise the Debtor in
an unpaid capacity in an effort to provide funding and business acumen to Debtor.

24. Mr. Breyter has acknowledged that the Firm represents Debtor and has a duty of
loyalty only to Debtor and not to either Mr. Breyter or Annette.

DIP FINANCING

25. The Debtor asks that the Dip Financing Motion be redetermined by the Court so
that payroll can be paid this Friday, April 26, 2019.

26. Debtor contends that without the Dip Financing that Debtor will lose its
employees abruptly and be closed without warning to the parents of the children
that attend the School.

27. Debtor also contends that the Dip Financing will allow BFT to propose and
consummate a Bankruptcy Code §363(f) sale that will pay the maj ority of
Debtor’s creditors in full.

28. GSI’s proposed closing of the School would result in no value to the other
creditors who would receive nothing.

29. Debtor has revised the Loan Agreement previously submitted to Court which is
attached hereto as Exhibit A.

CONCLUSION

30. The Debtor has a viable plan to sell the company for the highest and best offer
which after an extensive marketing effort has yielded only one purchaser, BFT.

31. The closing of the School under the approach set forth by GSI (where the School
would close permanently) would result in a total loss of value that would not
recompense any of the creditors.

32. Debtor respectfully requests that the Court approve the DIP financing necessary
to fund payroll for the Debtor in accordance with the terms set forth in the Loan
Agreement attached as Exhibit A.

Very truly yours,

/s/ H. Bruce Bronson
H. Bruce Bronson

 
EXHIBIT A

 
LOAN AGREEMENT

Agreement made this 24th day of April, 2019, by and between CREATIVE
LEARNING SYSTEMS LLC d/b/a The Goddard School, debtor-in-possession, having a
principal place of business at 62 Triangle Ctr, Yorktown Heights, NY 10598 ("Borrower"),
Ms. Annette Cunha, a resident of the State of New York and sole member of the Borrower
(“Cunha”), and BFT II, LLC, having a principal place of business at 90 State Street, Suite
700, Office 40, Albany, NY 12207 (hereinafter referred to as "Lender’).

WITNESSETH:

WHEREAS, Borrower is a debtor-in-possession pursuant to a voluntary petition for
reorganization filed under Chapter 11 of Title 11 of the United States Code (the "Code") in
the United States Bankruptcy Court for the Southern District of New York (the "Bankruptcy
Court") as Case Number 18-23814 (RDD) and who has continued in the possession of its
property and the management of its affairs as a debtor-in-possession pursuant to Sections
1107 and 1108 of the Code; and

WHEREAS, Lender desires to provide acertain loan (the "Loan") to partially fund
current business operations of the Debtor as more particularly set forth herein; and

WHEREAS, Borrower and Lender have engaged in negotiations with respect to
Lender funding ongoing operations of Borrower; and

WHEREAS, Borrower is unable to obtain funds on terms any less stringent than
those provided herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants

contained herein, the parties agree as follows:

 
1. Agreement: The parties hereto agree to the substance of the proposed lending
as described below, which may not be modified without Lender's prior written approval. A

promissory note will be executed by the parties in accordance with the terms set forth herein.

2. Termination of Manger’s Agreement; Amendment of Operating Agreement;
Resignation as Manager: Lender and Cunha agree to terminate in its entirety that certain
Manager’s Agreement dated April 5} 2019. Cunha further agrees that that certain Operating
Agreement of the Borrower dated April 5, 2018 is hereby amended to make the Borrower
member managed, as that term is used under New York State Law. Cunha further agrees not to
further amend the Operating Agreement until the completion of the bankruptcy case of the
Borrower. Further, Lender agrees to resign as Manager of the Borrower. This section 2 contains

the only obligations of Cunha under this loan agreement.

3. Advance: Lender shall advance to Borrower the aggregate sum of up to
FIFTEEN THOUSAND ($15,000.00) DOLLARS (the "Loan"), on an as-needed basis,
pursuant to Section 364(bc) (1) of the Bankruptcy Code by the Bankruptcy Court authorizing
Lender to advance said sums. The Borrower may repay and reborrow funds under this Loan
up to a maximum outstanding balance of Fifteen Thousand ($15,000) Dollars.

4, Borrower Representations: Borrower has represented to Lender, and Lender
accepts such representation, that the loan proceeds shall be used solely for the purposes of
financing ordinary and customary business operations of the Debtor, on an as-needed basis
and substantially in accordance with the budget as annexed hereto as Exhibit A or as otherwise

agreed to by the Lender in connection with the usual and ordinary course business operations.

 
5. Interest and Term: The loan shall accrue interest at the rate of seven percent
(7%) on the average daily outstanding balance and principal and interest shall be due upon
the earlier of: (a) 60 days from the date of the remittance of the Loan; (b) dismissal of
Borrower's Chapter 11 case; (c) conversion of Borrower's Chapter 11 case to a proceeding
under Chapter 7 of the Bankruptcy Code

6. Repayment Fee: At any repayment or prepayment of any principle owned under
the Loan, the Borrower shall also pay a fee equal to 10% of such principle to the Lender.

7. Conversion to Equity: The loan may be converted to equity of the Debtor at any
time, in part or in whole, at the option of Lender on the basis of a pre-money valuation of $5,000.

8. Credit Bidding: The loan may be credit bid in a sale of the Debtor’s assets.

9. Administrative Claim: Lender shall be granted a superpriority administrative
claim pursuant to Section 364(c)(1) of the Bankruptcy Code in the Debtor's Chapter 11 case
to the extent of any advances made hereunder.

10. Covenants: The Borrower agrees to the following covenants. The breach of any of
the covenants contained in this agreement shall constitute and Event of Default.

a) Within 10 days of the first advance by Lender under this Loan the Borrower will
submit to the Bankruptcy Court, and use its best efforts to obtain approval of a 363
sale of substantially all of it assets, free and clear of any liabilities

b) The Borrower will operate its business in the normal course and as a going concern,
taking no action in furtherance of any winding down, closing, shutting down, or in

any other way ceasing, pausing or disrupting operations as a day care center

 
11.

c)

b)

In the event that the Franchise Agreement dated July 14, 2015 is terminated, or any
action is brought before the Bankruptcy Court to allow a termination of said
agreement, the Borrower will take all necessary actions, including any actions in its
chapter 11 bankruptcy proceedings, to enable it to preserve to the maximum extent
possible its ability to operate, without interruption, as a non-franchised day care
center.

Events of Default: Any of the following events will constitute an Event of

Default:

The entry of an order dismissing the Borrower’s chapter 11 case or converting the
chapter 11 case to a case under chapter 7 of the Bankruptcy Code, or any filing by
any party of a motion or other pleading seeking entry of such order;

A trustee, responsible officer or an examiner having powers related to operation of
the business under Bankruptcy Code section 1104 is appointed or elected in the
chapter 11 case, the Borrower applies for, consents to, or acquiesces in, any such
appointment, or the Bankruptcy Court shall have entered an order providing for such
appointment;

The bringing of any motion or taking of any action seeking entry of an order, or the
entry of an order by the Bankruptcy Court, (i) granting superpriority administrative
expense status to any claim pari passu with or senior to the claims of Lender, (ii)

permitting the Borrower to obtain financing under Section 364 of the Bankruptcy

Code;

 
d) The Bankruptcy Court entering an order authorizing the sale of all or substantially
all of the assets of the Debtor unless such order contemplates repayment in full in
cash of the proposed loan, together with accrued interest and the exit fee.

12. Event of Default: Should any Event of Default occur, all outstanding principle,
accrued interest, and applicable exit fee will be immediately due and payable in
cash.

13. Inspection: Lender will be entitled to, and Borrower agrees to allow the Lender to,
to the extent permissible by applicable non-bankruptcy law, inspect the business premises of
the Borrower, as well as its books and records, at any time during normal business hours.

14. Final Order: This Loan Agreement is expressly conditioned upon the entry of a
final order by the Bankruptcy Court approving and authorizing this Agreement and the
approval of the superpriority administrative status granted to Lender herein pursuant to Section
364(c)(1) of the Bankruptcy Code.

15. Allocation of Payments: Payments shall be first credited to any accrued interest
and any remainder will be credited to principal.

16. Waiver of Presentment: Borrower waives presentment for payment, notice of
dishonor, protest and notice of protest.

17. Non-Wavier: No failure or delay by Lender in exercising Lender's rights under this
Note shall be considered a waiver of such rights.

18. Severability: In the event that any provision herein is determined to be void or
unenforceable for any reason, such determination shall not affect the validity or enforceability

of any other provision all of which shall remain in full force and effect.

 
19. Notice Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage prepaid, return receipt
requested, (c) by facsimile, or (d) electronic mail (email), and such notice shall be made to the
parties at the addresses listed below.

20. Governing Law: This loan agreement shall be governed by the laws of the State of
New York

In witness whereof the parties have executed this agreement as of the date first
above written.
LENDER:
BFT I, LLC
By:
Vladimir Breyter, Sole Manger
BORROWER:

CREATIVE LEARNING SYSTEMS, LLC
D/B/A THE GODDARD SCHOOL

 

By:
Annette Cunha, Sole Member

 

Annette Cunha

 
EXHIBIT A
    
 
  
 
  

Revenue

  

& CAM
Utilities
ele

    

one

  
  
 
  
   
  
 
 
   

oll
Empl
Office
ra rtation
Franchise R
Franchise Advertising Fee
School Su
Technol

Cost

  
  

  

    

  
  

Fee

 
  
  

lies

  
    
   
   
   
 
  
  
    
  
 
    

 

 

ack Supplies
Build Maint.

Trustee Fee

  

Profl Fees
Insurance
Other
Total

  

 

Net

 

in Cash

Cash on Hand
Net Change in Cash
DIP Financi
Shortfall

  

 
  
  
   

 

  

Surplus

Note: In addition to the Franchise fees listed above, there is a futher
19,278 of un and March

   
 

id Franchise Fees from Februa

 

 
